Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 3/30/2020. Claims 1-20 are currently pending and claims 1, 7, and 15 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PG Pub. 2010/0083218 A1) and Becker et al. (herein called Becker) (US PG Pub. 2008/0141234 A1).


As per claim 1, Bender teaches a method for creating software application processes, comprising: 
creating, by a processor, a first activity fragment, the first activity fragment comprising a first activity fragment name and a first activity fragment configuration (fig. 2 items 245, 250, 255, and pars. [0033], [0037], application element generation tasks have generation units (activity fragments including first activity fragment) having associated identifier (activity fragment name) and generating code/output for application includes specifying/determining configuration information and parameter values are specified for each generation unit (first fragment comprises configuration).), wherein creating the first activity fragment comprises receiving from an application designer: 
the first activity fragment name for the first activity fragment (pars. [0033], [0037], generation units/activity fragment have associated ID/identifier and to generate code particular generation units to be generated are specified (activity fragment name is received); 
a parameter to configure the software code for the first activity fragment type (pars. [0022], [0031], [0033], [0037], parameters for each generation unit/activity fragment/first activity fragment are provided/received.); 
storing the first activity fragment (pars. [0022], [0033], [0035], [0037], generation of generation units/activity fragments results in output files/code/etc. which are passed to requestor. As the generated generation units/activity fragment are files/code/etc. which are passed to the requestor it is obvious that the activity fragments/first activity fragment/generation unit is stored in the files which are output/passed to the requestor.); 

obtaining, by the processor, an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier (pars. [0032]-[0033], [0037],  generation task/first activity is invoked with corresponding configuration data, file names, generation unit ID, etc. and corresponding code is generated for application (instructions to configure first activity of plurality of activities including fragment identifier are obtained and code is generated for application).); 
making a determination that the activity fragment identifier resolves to the first activity fragment from a plurality of activity fragments (pars. [0031], [0037], generation unit/activity fragment have ID/identifiers used to identify unit/fragment and generation unit/activity fragment from list of requested generation units/activity fragments/plurality of activity fragments is selected/determined to be generated and corresponding template/class/configuration information/etc. is obtained and used to generate output/code/etc. (activity fragment/generation unit identifier resolves to first activity fragment from plurality of activity fragments and corresponding template/class/configuration/etc. is used to generated output/code/etc. ); and 

based on the determination that the activity fragment identifier resolves to the first activity fragment, building the first activity to include the software code for the first activity fragment type configured according the parameter (pars. [0030]-[0033], [0036]-[0037], generation units/activity fragments have ID/identifier and list of requested generation units/activity fragments is received and corresponding configuration information, templates, parameters, etc. are used to generate/build output/code/etc. for application element (build first activity to include software code for first activity fragment (activity fragment type from Becker below) configured according to the parameter.).
While Bender teaches obtaining activity fragment configuration instructions, and that an activity can be broken down into activity fragments (ex: pars. [0036]), it does not explicitly state, however Becker teaches:
an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type (pars. [0013]-[0016], [0023], modules/activity fragments are application/activity components that correspond to various functionalities (types) such as viewing module, reporting module, 3D module, transfer module, etc., and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type, as conceptually taught by Becker, into that of Bender because these modifications allow for the fragments to be specified/identified/etc. based on the functionality/type of the module thereby allowing for increased customization of the activity and process ensuring that the application resulting from generating the fragment/unit/etc. functions as desired/required.

As per claim 2, Bender further teaches: wherein the first activity fragment configuration comprises: 
software instructions specific to the first activity fragment type (pars. [0022], [0031], [0033], [0036]-[0037], each generation unit/activity fragment has template which 
a set of activity fragment parameters specific to the first activity fragment type (pars. [0022], [0031], [0033], [Q038]-[0037], parameters for each generation units/activity fragments are provided. As Becker teaches that activity fragments may have types (see below) it is obvious the properties for each generation unit/activity fragment are specific to the activity fragment type)).
Bender does not explicitly state, however Becker teaches:
the first activity fragment type (pars. [0013]-[0016] and [0023], modules (activity fragments) are application (activity) components in the form of executable code that correspond to various functionalities (types) such as a viewing module, reporting module, volume module, 3D module, transfer module, etc. and (activity fragment may be of various types) and modules that provide the selected/required functionalities (activity fragments of the selected types) are connected together to create an application (activity)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first activity fragment type, as conceptually taught by Becker, into that of Bender because these modification allow the specification of activity fragments/modules based on the functionality/type of the module thereby allowing for increased customization of the activity and process 

As per claim 3, while Bender teaches determining that the activity fragment identifier resolves to the first activity fragment, as seen in the rejection of claim 1, above, it does not explicitly state, however Becker teaches: 
based on the determination that the activity fragment identifier resolves to the first activity fragment, linking the first activity to the first activity fragment (pars. [0013]-[0016], [0024], [0058], modules (activity fragments) are loaded and connected together to generate/create the application (activity). As the activity fragments/modules are connected in order to create the application/activity it is obvious that the activity fragment are linked to the activity, and as Bender teaches that activity fragment identifiers are resolved when generating generation units/activity fragments/application element/etc., as seen in the rejection of claim 1 above, it is obvious that the linking/connecting of the first activity to the first activity fragment is based on the determining that the activity fragment resolves to the first activity fragment.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add based on the determination that the activity fragment identifier resolves to the first activity fragment, linking the first activity to the first activity fragment, as conceptually taught by Becker, into Bender because these modifications allow for the activity fragment/module to be included in the activity so that functionality provided by the activity fragment is included in the activity/application increasing the functionality of the application.


As per claim 14, Bender further teaches: wherein the computer-executable instructions comprise instructions for: based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments (fig. 2 item 280 and par, [0034]-[0035], it is determined whether the generation was successful (activity fragment name resolved) and if so it is determined if there are more generation units/activity fragments to generate and if there are no more generation units/activity fragments the generated output code is passed back to requestor for use. If the generation is not successful (activity fragment name cannot be resolved) an error message is generated.).
While Bender teaches determining whether an activity fragment name is resolved, and Becker further teaches that modules/activity fragments may be replaced as needed (ex: par, [0068]) they do not explicitly state that an application/activity may have a default configuration which may be obtained if the fragment name is not resolved and as such does not explicitly state, however Becker teaches:
configuring the first activity according to a second activity fragment (pars. [0051], [0058], [0068]-[0069], modules that are not best suited to the use environment are replaced with better suited modules using previous configuration for the application in order to prevent errors. As the first activity fragment is replaced with second activity fragment better suited to prevent errors and Bender teaches determining errors when 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add configuring the first activity according to a second activity fragment, as conceptually taught by Becker, into that of Bender because these modifications help prevent errors and ensure the application is operating as intended by allowing for activity fragments that are not resolving/are causing errors/etc. to be replaced with other activity fragments that allow the application to operate as desired.

As per claim 15 Bender teaches a system for creating software application processes, comprising: a computer processor; and a developer tool, the developer tool executable on the processor to: 
	create a first activity fragment, the first activity fragment comprising a first activity fragment name and a first activity fragment configuration (fig. 2 items 245, 250, 255, and pars. [0033], [0037], application element generation tasks have generation units (activity fragments including first activity fragment) having associated identifier (activity fragment name) and generating code/output for application includes specifying/determining configuration information and parameter values are specified for each generation unit (first fragment comprises configuration).), wherein creating the first activity fragment comprises receiving from an application designer: 

a parameter to configure the software code for the first activity fragment type (pars. [0022], [0031], [0033], [0037], parameters for each generation unit/activity fragment/first activity fragment are provided/received.); 
storing the first activity fragment (pars. [0022], [0033], [0035], [0037], generation of generation units/activity fragments results in output files/code/etc. which are passed to requestor. As the generated generation units/activity fragment are files/code/etc. which are passed to the requestor it is obvious that the activity fragments/first activity fragment/generation unit is stored in the files which are output/passed to the requestor.);
obtain a process specification for a process executable to perform a series of tasks to perform an operation, the process specification specifying a plurality of activities to perform the series of tasks (pars. [0030]-[0037], configuration/process specification is loaded/obtained and used to identify/specify generation tasks  of application element/process which are generated and output as file/code/etc. to requestor for use in the environment/plurality of activities to perform series of tasks to perform operation.)
obtain an instruction to configure a first activity of the plurality of activities, the instruction to configure the first activity including an activity fragment identifier (pars. [0032]-[0033], [0037],  generation task/first activity is invoked with corresponding configuration data, file names, generation unit ID, etc. and corresponding code is 
based on a determination that the activity fragment identifier resolves to the first activity fragment in a plurality of activity fragments (pars. [0031], [0037], generation unit/activity fragment have ID/identifiers used to identify unit/fragment and generation unit/activity fragment from list of requested generation units/activity fragments/plurality of activity fragments is selected/determined to be generated and corresponding template/class/configuration information/etc. is obtained and used to generate output/code/etc. (activity fragment/generation unit identifier resolves to first activity fragment from plurality of activity fragments and corresponding template/class/configuration/etc. is used to generated output/code/etc. ): 
associate the first activity fragment with the first activity (pars. [0030]-[0033], [0036]-[0037], generation units/activity fragments have ID/identifier and list of requested generation units/activity fragments is received and corresponding configuration information, templates, parameters, etc. are used to generate/build output/code/etc. for application element (build first activity to include software code for first activity fragment (associate first activity fragment with first activity).); and 
build the first activity to include the software code for the first activity fragment type configured according the parameter (pars. [0030]-[0033], [0036]-[0037], generation units/activity fragments have ID/identifier and list of requested generation units/activity fragments is received and corresponding configuration information, templates, parameters, etc. are used to generate/build output/code/etc. for application element 
deploy the software application on an application server, the software application comprising the first process, the first process comprising the first activity(pars. [0022], [0033], [0035], [0037], generation of generation units/activity fragments results in output files/code/etc. which are passed/output to requestor/application server. As the generated generation units/activity fragment are files/code/etc. which are passed to the requestor/application server  it is obvious that the software application/application element/process generated using activity fragments/first activity fragment/generation unit/comprising first activity is deployed on the application server).
While Bender teaches obtaining activity fragment configuration instructions, and that an activity can be broken down into activity fragments (ex: pars. [0036]), it does not explicitly state, however Becker teaches:
an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type (pars. [0013]-[0016], [0023], modules/activity fragments are application/activity components that correspond to various functionalities (types) such as viewing module, reporting module, 3D module, transfer module, etc., and modules that provide selected/required functionalities are connected together to create an application/activity/process/etc. As Bender teaches a list of requested/identified/specified/etc. units/fragments to be generated to generate code/application element/etc., as seen above, and as Becker teaches that 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an indication of a first activity fragment type for the first activity fragment, the first activity fragment type selected from a plurality of activity fragment types, each activity fragment type of the plurality of activity fragment types associated with software code for that activity fragment type, as conceptually taught by Becker, into that of Bender because these modifications allow for the fragments to be specified/identified/etc. based on the functionality/type of the module thereby allowing for increased customization of the activity and process ensuring that the application resulting from generating the fragment/unit/etc. functions as desired/required.

As per claims 17, 18 and 19 they recite systems having similar limitations to the methods of claims 14, 2 and 3, respectively, and are therefore rejected for the same reasoning as claims 14, 2 and 3, respectively, above.

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PG Pub. 2010/0083218 A1) and Becker et al. (herein called Becker) (US PG Pub. 2008/0141234 A1) in further view of Tsantilis (US PG Pub. 2005/0132346 A1).

As per claims 4, 10 while Bender teaches determining that the activity fragment identifier resolves to the first activity fragment, as seen in the rejection of claim 1, above, it does not explicitly state, however Tsantilis teaches: 
based on the determination that the activity fragment identifier resolves to the first activity fragment, copying the first activity fragment into the first activity (par. [0004], application programs may be statically linked in which references to software modules (activity fragments) residing in libraries are resolved and a linker builds a stand-alone program (activity) containing a copy of software modules/activity fragments (first activity fragment/activity fragments are copied into first activity) required to create an executable program/activity.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add based on the determination that the activity fragment identifier resolves to the first activity fragment, copying the first activity fragment into the first activity, as conceptually taught by Tsantilis, into that of Bender and Becker because these modifications allow for the activity fragment/module to be included in the activity so that functionality provided by the activity fragment is included in the activity/application increasing the functionality of the application.

As per claims 10 and 20, they recite a non-transitory computer readable medium and a system, respectively, having similar limitations to the method of claim 4 and is therefore rejected for the same reasoning as claim 4, above.

s 5-6 and 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PG Pub. 2010/0083218 A1) and Becker et al. (herein called Becker) (US PG Pub. 2008/0141234 A1) in further view of Baker (US PG Pub. 2008/0178165 A1).

As per claim 5, while Bender and Becker teach creating/generating fragment/module of application/code/activity/process/etc., they do not explicitly state, however Baker teaches: 
wherein creating the first activity fragment comprises receiving a processing option for the first activity fragment from the application designer (pars. [0045], code is generated that can be executed in parallel on multiple execution units and number of threads and identification of each thread is determined (received processing option/number of threads for first activity fragment). As Bender and Becker teach generating fragments/modules/etc. of code/applications/etc. to be run/used/executed/etc., and as Baker teaches determining a number of threads to execute the code/application/etc. on, it is obvious that a identifying/determining/etc. the number of threads to execute the code/application/fragment/modules/etc. is receiving a processing option.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein creating the first activity fragment comprises receiving a processing option for the first activity fragment from the application designer, as conceptually taught by Baker into that of Bender and Becker because these modifications allow for the fragment/application/etc. to be executed in 

As per claim 6, while Bender and Becker teach creating/generating fragment/module of application/code/activity/process/etc., they do not explicitly state, however Baker teaches:
wherein the processing option comprises a number of threads to be used for execution of the first activity fragment (pars. [0045], code is generated that can be executed in parallel on multiple execution units and number of threads and identification of each thread is determined (received processing option/number of threads for first activity fragment). As Bender and Becker teach generating fragments/modules/etc. of code/applications/etc. to be run/used/executed/etc., and as Baker teaches determining a number of threads to execute the code/application/etc. on, it is obvious that a identifying/determining/etc. the number of threads to execute the code/application/fragment/modules/etc. is receiving a processing option.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the processing option comprises a number of threads to be used for execution of the first activity fragment, as conceptually taught by Baker into that of Bender and Becker because these modifications allow for the fragment/application/etc. to be executed in parallel on multiple execution units, which is desirable as it increases the speed and efficiency of execution.

. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PG Pub. 2010/0083218 A1) and Becker et al. (herein called Becker) (US PG Pub. 2008/0141234 A1) in further view of Halbedel et al. (herein called Halbedel) (US Patent 8,255,901 B2).

As per claim 13, Bender further teaches: The computer readable medium of claim 7, wherein the computer-executable instructions comprise instructions for: based on a determination that the activity fragment identifier does not resolve to any activity fragment in a plurality of activity fragments (fig. 2 item 280 and par, [0034]-[0035], it is determined whether the generation was successful (activity fragment name resolved) and if so it is determined if there are more generation units/activity fragments to generate and if there are no more generation units/activity fragments the generated output code is passed back to requestor for use. If the generation is not successful (activity fragment name cannot be resolved) an error message is generated.).
While Bender teaches determining whether an activity fragment name is resolved, and Becker further teaches that modules/activity fragments may be replaced as needed (ex: par, [0068]) they do not explicitly state that an application/activity may have a default configuration which may be obtained if the 
configuring the first activity according to a default configuration (col. 8 lines 30-45, applications (activities) may be customized by adding/removing/modifying components/patterns (activity fragments) but certain components/patterns/activity fragments of applications may be so common that a developer may not allow them to be removed/modified (default configuration). As the developer is requiring certain components/patterns of activity fragments a determination is made as to whether a custom configuration of the activity fragments conforms to the required components and/or patterns (can be resolved) and if not the developer forces the required components/patterns to appear in the application (configured according to default configuration).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bender such that instead of generating an error report if the generation fails a default configuration of the application may be used to generate the activity/application and include it in a second process, as conceptually taught by Halbedel, to create configuring the first activity according to a default configuration because these modifications allow for the activity/application to be generated and included in the process thereby adding functionality to the process and ensuring that the process is able to perform the activity preventing errors that may have occurred if the process were to be executed without the second activity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DOUGLAS M SLACHTA/Examiner, Art Unit 2193